NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JAN 26 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JERRY A. BURTON,                                  No. 15-56506

                   Plaintiff-Appellant,            D.C. No. 2:08-cv-05834-GHK-CW

   v.
                                                   MEMORANDUM*
 R. HARRIS, Lieutenant, All being sued in
 their Individual Capacities; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                             Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        California state prisoner Jerry A. Burton appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations relating to his gang validation and placement in the secured housing unit


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“SHU”) for an indefinite term. We review de novo a dismissal under Fed. R. Civ.

P. 12(b)(6) on the basis of claim preclusion. Holcombe v. Hosmer, 477 F.3d 1094,

1097 (9th Cir. 2007). We affirm.

      The district court properly dismissed Burton’s action as barred by the

doctrine of claim preclusion because the parties or their privies have already

litigated Burton’s claims in California state court. See Furnace v. Giurbino, 838
F.3d 1019 (9th Cir. 2016) (California habeas petition had claim preclusive effect

on subsequent civil litigation because both actions challenged plaintiff’s gang

validation and SHU placement); Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226,

1231 (9th Cir. 2014) (reasoned denials of California habeas petitions have claim

preclusive effect).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ request for judicial notice, filed on August 10, 2016, is granted.

      AFFIRMED.




                                          2                                      15-56506